Case 20-10343-LSS Doc 2382 Filed 03/16/21 Pagelof3

FILED

2021 MAR 16-AM 8: 98

US BANKRUPTCY Cour?
DISTRICT OF DELAWARE

Deéax Wous troneralsie, Sudae Laure Se tec Silvecstein
Mu name is

—

\n ce Bou Stouts Acnecico ond Delaware PAA, LLA, No. 26-/0343 .

| tases ko ypu radia +o Foren You snack Anere nay be
CO \G.cee. Num \leec oe peopice LOWO Ge. incaccembed IN Ane eonsylvanie.
Deparkment OF Corrections LIne are UMturmce of Anis Coase Wecause
tne Depact Ment of Coccecrions told their Conplagecs tO Star our of
ais © ne wndivisau! tuas MoT xold ahout this due fo little no outstole
Support, 9c DoeCess +> GA Velesusion as otha. sx of media Bue +o
Many “Hoan Such as look oot linncedl te Restricted HOS io, nck SAvatrus
Behnamoc aids allan Lincs , Smrecas\ treads tite .

| dette vse Cxferiy, Trecsoin Line has Survived the horafic anol tramatic
QAchons Caused oan ne MN und Wiomein ok ae Boy Seouts of America
Snould have  +ne Some opppertiwaries OS ~rnose Udmo ore buch @noua\,

J

rr
Access to Outside intermocion.

‘

he

f f\ ' \ \
Survivee Myer trom two Men Lshile wy loot Ane Cals

SCoUks, Aner NEOs s \orer wee 10a 4Scoauts

. | believe thot +he

Hou Scouts Alnould loe aloe +o se OpE0 but tith. Cerhan C29 Uirements

SUCH Os Intense traming Wo ON Yona isia nO to llecomme OG Scout Leacler
Yearly revidew done ou, Loe a\ Adenrers +o moahe Suvwe Scouts, are
Sole os Luell as a toll Free hotline +o repock Any Sduohons @5 Well
AS A  Loeloscke Minus ple abuse ¢  stevived while in Seoucti na beina a.
Stout Las Some of He bes +imes / had dnal / luas Taught Many
SAIS Theck | foe hrespe envery Youn person Siiould Finow._

 
 

Case 20-10343-LSS Doc 2382 Filed 03/16/21 Page 2of3

\ Pray Cas an Ourcome thot ill. Be in Favor ker Me (00,002
PIs Peopke._lLInc have bravele Submitted o Clawm aol tose wiho
Are. Lalo to Soom a Clawn.

) would also like to Anow IE and when Ony héarnas Ore for the Victims

: a _
Ond Survives are Se / Lan cither submit & andl birittn ietter oc Ser

i)

a |
Wkosmaction tO ilsbom ever On hous to Set up Q Vigleo Ceontéranace it / am

SH wncarcerared , =

“les

   

 

 
 

Judge Larne Se\ner Salvecssheun

LUrrrsed SWedes Byam euok cy, Cours for Whe
ewes Oe el dew
AY AS. Maciek Syoc-e eck

t o.\ Wo us WAKAO “De 1Ggo\|

Q

Lesa Miax\

LSEOAESOSS CORR Tyson pagDEPore)pbyegd fag] AY payspid AYE Affe tidy

oO
oO
®
Do
©
oO
ad
N
—
co
a
—
oO
¥ p
as —

N
ce
oO
N
oO
oO
a
a
”)
=
9
Tt
oO
oO
rv
oO
N
H
©
O

 

 
